IN THE UNITED STATES COURT OF APPEALS

                           FOR THE FIFTH CIRCUIT
                              _______________

                                 No. 96-10882
                              Summary Calendar
                               _______________



                              LARRY BATTARBEE,

                                                 Plaintiff-Appellant,

                                     AND

            AMERICAN CASUALTY COMPANY OF READING, PENNSYLVANIA

                                                 Intervenor Plaintiff

                                    VERSUS

                        FRANCISCO RIVERA, et al.,

                                                 Defendants-Appellees.

                        _________________________

             Appeal from the United States District Court
                  for the Northern District of Texas
                            (3:95-CV-0456-P)
                       _________________________

                               April 14, 1997

Before SMITH, DUHÉ, and BARKSDALE, Circuit Judges.

PER CURIAM:*



      Larry Battarbee appeals a summary judgment in his 42 U.S.C.

§ 1983 action for false arrest and related claims.                     We have



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published except under the limited circumstances set forth
in 5TH CIR. R. 47.5.4.
reviewed the record and briefs and conclude that the district court

did not err in holding that the defendants had probable cause to

stop, search, and arrest Battarbee and that he therefore failed to

show constitutional injury.   See United States v. Morris, 477 F.2d
657, 663 (5th Cir.), cert. denied, 414 U.S. 852 (1973); Wallace v.

Texas Tech Univ., 80 F.3d 1042, 1047 (5th Cir. 1996).   The district

curt also did not err on the claim of excessive force.           It

correctly determined that no reasonable jury could find excessive

force from the videotape and other evidence presented on summary

judgment.

     AFFIRMED.




                                 2